UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7560



DAVID L. SNYDER,

                                            Petitioner - Appellant,

          versus


MARK HENRY, Warden; FEDERAL BUREAU OF PRISONS,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
98-1569-PJM)


Submitted:   April 29, 1999                   Decided:   May 4, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Snyder, Appellant Pro Se. George Levi Russell, III, OF-
FICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David L. Snyder appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm substantially on the reasoning of

the district court.   See Snyder v. Henry, No. CA-98-1569-PJM (D.

Md. Sept. 29, 1998);* see also Pelissero v. Thompson,     F.3d   ,

Nos. 97-6156, 97-6221 (4th Cir. Mar. 12, 1999).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order was signed on September
23, 1998, and was stamp dated on September 28, 1998, the district
court’s records show that the order was entered on the docket sheet
on September 29, 1998. Pursuant to Rules 58 and 79(a) of the Fed-
eral Rules of Civil Procedure, it is the date that the order was
entered on the docket sheet that we take as the effective date of
the district court’s decision.    See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                  2